DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/7/2022 with regards to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
On page 11, Applicant argues under prong one of step 2A that the claims now recite “identifying a set of location points indicative of one or more locations at which a device of a user has been located, wherein the identifying comprises (i) tracking, at a first time, a first location point using at least one of a GPS unit or a network and (ii) tracking, at a second time, a second location point using at least one of the GPS unit or the network” and thus do not recite an abstract idea. The Examiner notes that the emphasized portion of this limitation is considered under prong 2, and the addition of further additional elements does not effect the determination under prong one. Additionally, the Examiner reiterates that claims are understood to recite an abstract idea when the abstract idea is set forth or described with in the claims. As such, the Examiner maintains the finding under prong 1 of step 2A as discussed in the rejection below. 
Turning to prong 2 and Applicant’s arguments on pages 13-14,the Examiner again disagrees. Initially, the Examiner notes that certain emphasized limitations (e.g., evaluating the location point pairings to identify a target location point pairing indicative of air flight travel from a target departure location point to a target arrival location point, responsive to determining that the user of the device is the air flight traveler to the destination location: generating a recommendation of content for the destination location; and providing the recommendation to the device of the user) for part of the 
Secondly, Applicant argues that “the present claims provide for improvements to the technical field of detecting air flight travel, and are indicative of integration into a practical application”. The Examiner holds that the claims do not provide an improvement to in the functioning of a computer, or an improvement to other technology or technical field. The improvement to “detecting air flight travel” as described and claimed is not tantamount to an improvement to GPS tracking or other location-based technology used in air travel. Notably, the tracking or obtaining of locational data is separate from the evaluation aspects that form part of the Applicant’s invention. Applicant’s improvement in the detection of air flight travel is an improvement to an abstract mental and/or commercial process of evaluating locational data in order to recommend relevant content to a user, rather than the technical operation of location-based technology. This is underscored by Applicant’s own remarks on page 14, where Applicant emphasizes that “recommendations may be provided to an air flight traveler that are tailored to what may be relevant to the air flight traveler”, “the user may be efficiently provided with content that the user may otherwise not be aware of”, etc.
With regard to the comments on reducing bandwidth and network usage, the Examiner emphasizes that the claims only reflect a broad “filtering”. As discussed in paragraph 0039, the filtering can result in reducing computational resources needed, this stems only from removing data prior to processing. Although the specification discusses particular technical techniques for achieving these results (e.g., Hadoop cluster, MapReduced programs, computational cluster), such techniques are not reflected in the claims. The “filtering” as claimed forms part of the abstract idea. This analysis is consistent with precedent, most notably Bascom, which held that “filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract”. Moreover, the examiner asserts that the alleged improvement using 

On pages 15-16 of the Remarks, Applicant argues that the claims are similar Example 37. The Examiner does not agree with this characterization of the instant claims. This is because each of eligible claims 1 and 2 of Example 37 focused squarely on a technical procedure for rearranging icons on a graphical user interface, claim 1 being eligible under prong 2 and claim 2 being eligible under prong 1. Meanwhile, the claims of the instant application improve the relevancy of recommended content for a user/traveler, lacking any similar technical effect (such as rearranging icons, or other similar effects). 
Further along these lines, claim 2 of Example 37 was eligible under prong 1 because the “determining step” required action by a processor that cannot be practically applied in the mind. There was also no other appropriate categorization of abstract idea that the recitations of claim 2 could be compared to. Conversely, the Examiner has argued that the claims recite the performance of commercial activities, which fall within the “Certain methods of organizing human activity” grouping of abstract ideas, while also maintaining that at least certain steps of the claims are indeed reasonably performed in the human mind. The mere use of data collected from a GPS unit or network in generating location point pairings does not preclude such steps from being performed in the human mind, especially noting that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. The claimed limitations above can be performed either in the mind or with physical aids including pen and paper, and/or other physical aids. (see MPEP 2106.04(a)(2)(III)).

For these reasons, the rejection under 35 USC 101 has been maintained as updated below in view of Applicant’s amendments. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10510105. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 and 21 of the instant application set forth a scope that is substantively similar to that of claims 1-20 of US Patent No. 10510105. The scope of the instant claims and represents an obvious variation covering the same patentable invention (noting claim 4 of the ‘105 patent in light of the newly amended features). 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-19 and 21, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
identifying a set of location points indicative of one or more locations at which…a user has been located; 
generating location point pairings from the set of location points comprising the first location point tracked at the first time and the second location point tracked at the second time; 
evaluating the location point pairings to identify a target location point pairing indicative of air flight travel from a target departure location point to a target arrival location point, wherein the evaluating the location point pairings comprises: 
calculating, based upon timestamp data associated with a location point pairing, an average speed for traveling from a departure location point of the location point pairing to an arrival location point of the location point pairing; and 
responsive to the average speed not exceeding an air flight speed threshold, filtering the location point pairing; 
determining that the user…is an air flight traveler to a destination location corresponding to the target arrival location point; and 
responsive to determining that the user of the device is the air flight traveler to the destination location: 
generating a recommendation of content for the destination location; and 
providing the recommendation to the device of the user.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which location data is analyzed in order to generate recommended content for a predicted destination. This represents the performance of a marketing activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

	Secondly, claim 1 sets forth various steps that describe concepts performed in the human mind, such as observations, evaluations, judgments, and opinions (see MPEP 2106.04(a)(2)(III)), such as the steps of identifying location points, generating location point pairings, evaluating location point pairings, calculating average speed, and determining a destination. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim also recites limitations that fall within the “Mental processes” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a user device and wherein the identifying comprises (i) tracking, at a first time, a first location point using at least one of a GPS unit or a network and (ii) tracking, at a second time, a second location point using at least one of the GPS unit or the network. Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, as discussed above under the heading Response to Arguments, the limitation of (i) tracking, at a first time, a first location point using at least one of a GPS unit or a network and (ii) tracking, at a second time, a second location point using at least one of the GPS unit or the network represents little more than extra-solution data gathering activity.  
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Under prong 2 of step 2A, considered both individually and as a whole, claims 2-18 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. This is again because the additional elements of claims 2-18 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, the additional elements of dependent claims 2-18 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and merely utilize operations the courts have held to be well-understood, routine, and conventional. Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


Regarding claim 19 under step 2A (prong 1), claim 19 recites at least substantially similar concepts and elements as recited in claim 1 such that similar analysis would be readily-apparent to one of ordinary skill in the art. As such, similar analysis as applied to claim 1 above is applied herein to claim 19. For at least those reasons, claim 19 is understood to recite an abstract idea under step 2A (prong 1). 
Under prong 2 of step 2A, claim 19 does recite further additional elements (e.g., a computing device comprising a processor and memory, computer executable instructions, and a device of a user). Similar to claim 1, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 19 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 19, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Even considered as an ordered combination (as a whole), the additional elements of claim 19 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Regarding claim 21 under step 2A (prong 1), claim 21 recites at least substantially similar concepts and elements as recited in claim 1 such that similar analysis would be readily-apparent to one of ordinary skill in the art. As such, similar analysis as applied to claim 1 above is applied herein to claim 19. For at least those reasons, claim 21 is understood to recite an abstract idea under step 2A (prong 1). 
Under prong 2 of step 2A, claim 21 does recite further additional elements (e.g., non-transitory medium having stored thereon executable instructions, a device of a user). Similar to claim 1, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 19 are recited at a high level of generality 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 19 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 21 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, claim 21 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Allowable Subject Matter
	Claims 1-19 and 21 remain allowable as set forth on pages 11-15 of the Non-Final Action mailed 10/7/2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619